Case 2:17-cv-03385-ADS-AYS Document 53 Filed 05/09/19 Page 1 of 7 PageID #: 446
                                                                                     EXHIBIT A


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  IN RE MISONIX, INC. STOCKHOLDER                 Lead Case No. 2:17-cv-03385-ADS-AYS
  DERIVATIVE LITIGATION
                                                  (Consolidated with No. 2:17-cv-03657-
                                                  ADS-GRB)

    This Document Relates To:                     Honorable Arthur D. Spatt

         ALL DERIVATIVE ACTIONS.                  Courtroom 1020



            ORDER PRELIMINARILY APPROVING STOCKHOLDER
   DERIVATIVE SETTLEMENT AND PROVIDING FOR NOTICE OF SETTLEMENT


        WHEREAS, an action is pending before this Court entitled In re Misonix, Inc.

 Stockholder Derivative Litigation., Lead Case No. 2:17-cv-03385-ADS-AYS (the “Action”);

        WHEREAS, Plaintiffs Irving Feldbaum and Michael Rubin (the “Plaintiffs”) have made

 application, pursuant to Federal Rule of Civil Procedure 23.1, for an order (i) preliminarily

 approving the Settlement of this Action, in accordance with a Stipulation of Settlement dated as

 of May 3, 2019 (“Stipulation”), which, together with the exhibits annexed thereto, sets forth the

 terms and conditions for the proposed settlement and dismissal of the Action with prejudice; (ii)

 approving the form and manner for dissemination of the Notice and Summary Notice, and (iii)

 setting a date forty-five days after entry of this Preliminary Approval Order for the hearing at

 which the Court will determine whether to approve the terms of the Settlement as fair,

 reasonable, and adequate, including the Fee and Expense Amount, and the entry of the Order and

 Final Judgment attached as Exhibit B to the Stipulation (“Settlement Hearing”);

        WHEREAS, the Court is familiar with and has reviewed the record in the Action and has

 reviewed the Stipulation, including the exhibits attached to the Stipulation, and found good cause

 for entering the following Preliminary Approval Order; and
        NOW, THEREFORE, IT IS HEREBY ORDERED:
                                                 1
Case 2:17-cv-03385-ADS-AYS Document 53 Filed 05/09/19 Page 2 of 7 PageID #: 447




         1.          The Court preliminarily approves the Stipulation and the terms set forth therein,

 subject to further consideration at the Settlement Hearing described below.

         2.          This Preliminary Approval Order hereby incorporates by reference the

 definitions in the Stipulation, and all capitalized terms used herein, unless otherwise defined,

 shall have the same meanings as set forth in the Stipulation.

         3.          The Court approves, as to form and content, the Notice of Proposed Settlement

 of Derivative Action, Settlement Hearing and Right to Appear (“Notice”) and the Summary

 Notice of Proposed Settlement of Shareholder Derivative Action (“Summary Notice”), annexed
 hereto as Exhibits A-1 and A-2, respectively, and finds that the distribution of the Notice

 substantially in the manner and form set forth in this Order pursuant to Section V.3 of the

 Stipulation meets the requirements of Federal Rule of Civil Procedure 23.1, the United States

 Constitution (including the Due Process Clause), and any other applicable law, is the best notice

 practicable under the circumstances, and shall constitute due and sufficient notice to all Persons

 entitled thereto.

         4.      No later than ten (10) business days after the entry of the Preliminary Approval

 Order, Misonix shall: (i) cause the Stipulation of Settlement and the Notice to be filed with the

 SEC along with a Current Report on Form 8-K or other appropriate filing; (ii) cause the

 Summary Notice to be published one time in the national edition of Investors’ Business Daily;
 and (iii) publish on an Internet page that Misonix shall create for this purpose, which shall be

 accessible via a link on the “Investor Relations” page of Misonix’s website, the address of which

 shall be contained in the Notice and Summary Notice, for a period of forty-five (45) days

 following the date of entry of the Preliminary Approval Order, the Stipulation of Settlement and

 Notice. All costs incurred in posting and publishing the Notice in the form and manner ordered

 by the Court shall be paid by Misonix.




                                                    2
Case 2:17-cv-03385-ADS-AYS Document 53 Filed 05/09/19 Page 3 of 7 PageID #: 448




        5.       At least twenty-one (21) days prior to the Settlement Hearing, counsel for

 Misonix shall serve on Plaintiffs’ Counsel and file with the Court an appropriate affidavit or

 declaration with respect to posting and publishing the Notice in accordance with ¶ 4 above.

        6.        The Settlement Hearing shall be held before this Court at 9:00 a .m. on

 July 26, 2019, at the United States District Court for the Eastern District of New York,

 Long Island Courthouse, 100 Federal Plaza, Central Islip, New York, 11722, to determine: (i)

 whether the proposed Settlement of the Action on the terms and conditions provided for in the

 Stipulation is fair, reasonable, adequate, and in the best interest of Misonix and

 Current Misonix Shareholders and should be approved by the Court; (ii) whether the Order and

 Final Judgment, as attached to the Stipulation as Exhibit B, should be entered by the Court;

 and (iii) whether to approve the Fee and Expense Amount to be paid to Plaintiffs’ Counsel and

 the service award to Plaintiffs to be paid therefrom, as provided in the Stipulation.          The

 Court may adjourn the Settlement Hearing without further notice to Current Misonix

 Shareholders.

        7.       Any Current Misonix Shareholder as of May 3, 2019 may appear and show cause

 why the proposed Settlement of the Action as set forth in the Stipulation should or should not be

 approved as fair, reasonable, and adequate, why a judgment should or should not be entered
                                              3
 thereon, or the Fee and Expense Amount should or should not be awarded to Plaintiffs’ Counsel,

 or a service award should or should not be granted to Plaintiffs; provided, however, that no

 Current Misonix Shareholder or any other Person shall be heard or entitled to contest such matters

 unless that Person has delivered by hand or sent by First-Class Mail written objections and copies

 of any papers and briefs such that they are received (and not simply postmarked) by the counsel

 listed below at least ten (10) calendar days before the Settlement Hearing. Moreover, said

 objections, papers, and briefs must be filed with the Clerk of the United States District Court for

 the Eastern District of New York, Long Island Courthouse, 100 Federal Plaza, Central Islip, New

 York, 11722, at least ten (10) calendar days before the Settlement Hearing.



                                                 3
Case 2:17-cv-03385-ADS-AYS Document 53 Filed 05/09/19 Page 4 of 7 PageID #: 449




 Any such objection must: (a) clearly indicate the objector’s name, mailing address, telephone

 number, and e-mail address; (b) specify the reason(s), if any, for the objection, including any

 legal support for such objection; and (c) provide written documentation (whether from the

 objector’s bank, broker or otherwise) of current Misonix stock ownership. In order to be

 considered, an objection also must be signed by the Current Misonix Shareholder making the

 objection. Any Current Misonix Shareholder who does not make his, her, or its objection in the

 manner provided shall be deemed to have waived such objection and shall forever be foreclosed

 from making any objection to the fairness, reasonableness, or adequacy of the proposed
 Settlement as set forth in the Stipulation and the Order and Final Judgment, or to the Fee and

 Expense Amount, or the service award to Plaintiffs, unless otherwise ordered by the Court. A

 person or entity objecting or otherwise requesting to be heard at the Settlement Hearing, shall be

 deemed to have submitted to the jurisdiction of the Court with respect to the objection or request

 to be heard and the subject matter of the Settlement, including, but not limited to, enforcement of

 the terms of the Settlement (including the release of the Released Claims provided for in the

 Stipulation and Order and Final Judgment).

        Plaintiffs’ Counsel

        Robbins Arroyo LLP, Shane P. Sanders, 5040 Shoreham Place, San Diego, California,
        92122

        WeissLaw LLP, David C. Katz, 1500 Broadway, 16th Floor, New York, New York
        10036

        Counsel for Defendants Misonix, Inc. Stavros G. Vizirgianakis, Richard A. Zaremba,
        John W. Gildea, Charles Miner III, Patrick A. McBrayer, Thomas M. Patton, and T.
        Guy Minetti

        Williams & Connolly LLP, John S. Williams, 725 Twelfth Street, N.W., Washington,
        D.C. 20005

        Counsel for Defendant Michael A. McManus, Jr.

        Kramer Levin Naftalis & Frankel LLP, Arthur H. Aufses III, 1177 Avenue of the
        Americas, New York, New York 10036

                                                 4
Case 2:17-cv-03385-ADS-AYS Document 53 Filed 05/09/19 Page 5 of 7 PageID #: 450




        8.      All papers in support of the Settlement and the award of the Fee and Expense

 Amount, and service award to Plaintiffs to be paid therefrom, shall be filed and served no later

 than fourteen (14) calendar days prior to the Settlement Hearing. All papers in reply to any

 objection that may be filed shall be filed and served no later than three (3) calendar days prior to

 the Settlement Hearing.

        9.      The Court reserves the right to adjourn the date of the Settlement Hearing and to

 modify any other dates set forth herein without further notice to the Current Misonix

 Shareholders, and retains jurisdiction to consider all further applications arising out of or
 connected with the proposed Settlement. The Court may approve the Settlement, with such

 modifications as may be agreed to by the Parties, if appropriate, without further notice to Current

 Misonix Shareholders. The Court further reserves the right to enter its Order and Final Judgment

 approving the Settlement and dismissing the Action with prejudice regardless of whether it has

 awarded the Fee and Expense Amount.

         10.      All Current Misonix Shareholders shall be bound by all determinations and

 judgments in the Action concerning the Settlement, whether favorable or unfavorable to the

 Current Misonix Shareholders. If the Settlement is approved, all Current Misonix Shareholders

 will be bound by the Settlement, including, but not limited to, the release of the Released

 Claims provided for in the Stipulation, and by any judgment or determination of the Court.

        11.     Neither the Stipulation, whether or not consummated, nor any of its terms or

 provisions, nor any of the negotiations or proceedings connected with it:

                (a)     shall be offered or received against any of the Defendants for any purpose,

 including without limitation as evidence of, or construed as or deemed to be evidence of, any

 presumption, concession or admission by any of the Defendants with respect to the truth of any

 fact alleged by Plaintiffs or the validity of any claim that had been or could have been asserted

 against Defendants in the Action or in any proceeding, or the lack of merit of any defense that



                                                  5
Case 2:17-cv-03385-ADS-AYS Document 53 Filed 05/09/19 Page 6 of 7 PageID #: 451




 had been or could have been asserted to such claim, or of any liability, negligence, fault or

 wrongdoing of the Defendants;

                (b)     shall be offered or received against any of the Defendants for any purpose,

 including without limitation as evidence of a presumption, concession or admission of any fault,

 misrepresentation or omission with respect to any statement or written document approved or

 made by any Defendant;

                (c)     shall be offered or received against any of the Defendants for any purpose,

 including without limitation as evidence of a presumption, concession or admission with respect
 to any liability, negligence, fault or wrongdoing, or in any way referred to for any other reason as

 against any of the Defendants, in any other civil, criminal or administrative action or proceeding,

 other than such proceedings as may be necessary to effectuate the provisions of the Stipulation or

 to enforce its terms; provided, however, that if the Stipulation is approved by the Court,

 Defendants may refer to the Stipulation to effectuate and enforce the liability protection granted

 them hereunder; and/or

                (d)     shall be construed against any of the Defendants for any purpose,

 including without limitation as a presumption, concession, or admission that the consideration to

 be given thereunder represents the amount that could be or would have been recovered after trial.

        12.     If the Stipulation and the Settlement set forth therein fail to become effective in
 accordance with their terms, or if the Order and Final Judgment is not entered or is reversed,

 vacated, or materially modified on appeal (and, in the event of material modification, if any Party

 elects to terminate the Settlement), this Preliminary Approval Order (except ¶ 11) shall be null

 and void, the Settlement shall be deemed terminated, and the Parties shall return to their

 positions as of May 3, 2019, without prejudice to the rights of the Parties status quo ante.
        13.     All proceedings in the Action are stayed until further order of this Court, except

 as may be necessary to implement the Settlement or comply with the terms of the Stipulation.

 Pending final determination of whether the Settlement should be approved, all Current Misonix

                                                  6
Case 2:17-cv-03385-ADS-AYS Document 53 Filed 05/09/19 Page 7 of 7 PageID #: 452




 Shareholders are enjoined from commencing, instituting, prosecuting, continuing to prosecute,

 soliciting, encouraging, or participating in the prosecution of any action or proceeding in any

 court of law or equity, arbitration tribunal, administrative forum, or other forum of any kind,

 asserting any of the Released Claims.


        IT IS SO ORDERED.

 DATED: _____May 9, 2019__________          ________/s/ Arthur D. Spatt________________
                                            ARTHUR D. SPATT
                                            UNITED STATES DISTRICT JUDGE




                                               7
